Citation Nr: 1447966	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran filed a notice of disagreement in May 2011 and was provided with a statement of the case in May 2012.  The Veteran perfected his appeal with a June 2012 VA Form 9.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2012.  A copy of that transcript is of record.

A review of the Veteran's Virtual VA and VBMS claims files reveals evidence that is either duplicate of the paperless claims file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities, all arising from combat action: ischemic heart disease, rated as 60 percent disabling, and tinnitus, rated as 10 percent disabling, resulting in a combined disability rating of 60 percent, effective from January 14, 2010.

2.  The evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment, at least for the period from January 14, 2010.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU as of January 14, 2010, are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2002); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for a TDIU, no discussion of the VA's duties to notify and assist is necessary.  

Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

At the outset, the record evidence reveals that the Veteran received the Vietnam Service Medal and the Combat Infantry Badge (CIB), the latter of which establishes that the Veteran was engaged in combat.  Also, the information of record discloses that the Veteran served in-country in the Republic of Vietnam (during the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002).  Thus, the Veteran's injuries in the nature of exposure to herbicides and exposure to acoustic trauma are consistent with the places, types, and circumstances of the Veteran's combat duty and are sufficient to be accepted as multiple injuries incurred in action.  See 38 U.S.C.A. § 1154(b)( West 2002); see also 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.309(e) (2013).

The Veteran is currently service-connected for ischemic heart disease (resulting from injury incurred in action due to herbicide exposure), rated as 60 percent disabling; and tinnitus (resulting from injury incurred in action due to acoustic trauma), rated as 10 percent disabling.  The Veteran's combined service-connected rating is 60 percent, effective from January 14, 2010.  As these disabilities arose from injuries sustained in combat action in Vietnam, they may be considered as one disability rated at 60 percent disabling, thereby satisfying the schedular requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a)(4).

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).

The Veteran was afforded a VA examination in February 2011 to determine the impact of his service connected heart disability on his occupational functioning.  The examiner concluded that the Veteran would have great difficulty doing manual labor due to his service connected ischemic heart disease.  The examiner further concluded that given reasonable accommodation, the Veteran's ability to do sedentary work is not limited by his service connected ischemic heart disease.  

While the VA examiner concluded that the Veteran could perform sedentary work with reasonable accommodation, the evidence of record shows that the Veteran was employed as a sheet metal worker from 1965 until 1992.  Additionally, the Veteran has a high school education and attended trade school in order to become a sheet metal worker.  Furthermore, the Veteran testified at the November 2012 Board hearing that he does not have the necessary skills for office-type work.

Given that the Veteran meets the schedular rating under 38 C.F.R. § 4.16(a)(4), that the medical evidence shows he is limited to sedentary work, and that the other record evidence shows his only work experience and training in physical labor for almost 30 years as a sheet metal worker, the Board resolves all reasonable doubt in the Veteran's favor and determines that as of January 14, 2010, a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  Accordingly, the appeal is granted.


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities as of January 14, 2010, is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


